 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL GASNER,                                    No. 2:21-cv-0453-JAM-EFB P
12                       Petitioner,
13            v.                                         ORDER
14    G. MATTESON,
15                       Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On March 19, 2021, the magistrate judge filed findings and recommendations herein

21   which were served on petitioner and which contained notice to petitioner that any objections to

22   the findings and recommendations were to be filed within fourteen days. Petitioner has filed

23   objections to the findings and recommendations.

24           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

25   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

26   court finds the findings and recommendations to be supported by the record and by proper

27   analysis.

28   /////
                                                        1
 1         Accordingly, IT IS HEREBY ORDERED that:
 2         1. The findings and recommendations filed March 19, 2021, are adopted in full;
 3         2. Petitioner’s petition for writ of habeas corpus is summarily dismissed;
 4         3. The Clerk is directed to close the case; and
 5         4. The court declines to issue a certificate of appealability.
 6

 7
     DATED: April 30, 2021                          /s/ John A. Mendez
 8
                                                    THE HONORABLE JOHN A. MENDEZ
 9                                                  UNITED STATES DISTRICT COURT JUDGE
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
